DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the   filed on October 16, 2020. Claims 1-20 are Original. Claim 1-20  currently pending and have been examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “horizontal stud holder with at least one notch” and the “magnetic-based device” must be shown (with reference numbers) or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term EKOPLY®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 12-14 are objected to because a claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a device to hold said wall piece” in claims 4-6, 13, and 14 and “magnetic-based device” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9, 11, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,083,623 (“the ’623 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
claim 1 of the ’623 Patent fully encompasses broader claims 1, 7-9, 11, and 13 of the instant application; and
claim 1 of the ’623 Patent recites including at least one pipe (“conduit”) and at least one length of wire in the ceiling section. The ’623 Patent also teaches that the system can be used on its side to simulate a wall instead of a ceiling (col. 3, ll. 6-7), so it would have been obvious to one of ordinary skill in the art also to similarly include at least one pipe and at least one length of wire in the wall module in order to yield the predictable results of being able to perform the same training in the simulated wall as in the simulated ceiling.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

In claim 12, the limitation “magnetic-based device”” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitation "said attic floor structure" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner assumes that claim 19 depends from claim 17, not claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent No. 10,083,623, King (“King”).
Regarding claim 1 (Original), King teaches a modular firefighter training fixture (Title, FIG. 1) comprising: (a) a pair of oppositely disposed upwardly extending side sections (two side sections 120, FIG. 2, col. 3, ll. 16-20); (b) a ceiling section interposed between an upper portion of each of said side sections (ceiling section 140 interposed between upper portions of side sections 120, FIG. 2), said ceiling section comprising at least one compartment for receiving an at least one panel (plurality of compartments 22 for insertion of various ceiling materials, e.g., six compartments with drywall panels, FIG. 1, col. 3, ll. 27-32); and (c) a horizontal wall module (wall simulator compartment configured to hold drywall panels for practicing wall breaches, col. 3, ll. 8-11).
Regarding claim 7 (Original), King teaches further comprising: (d) a side storage compartment configured to store said at least one panel (side storage compartment 122 can store extra drywall panels 20 or pike hooks 200, FIGS. 1, 5, col. 2, ll. 62-67).
Regarding claim 8 (Original), King teaches further comprising: (d) a door compartment configured to hold a door (door compartment configured to hold a door for practicing forcible entries, col. 3, ll. 11-14).
Regarding claim 9 (Original), King teaches further comprising: (d) an at least one pair of wheels (FIG. 1, col. 3, ll. 21-24).
Regarding claim 10 (Original), King teaches wherein said ceiling section has a locking mechanism configured to keep said at least one panel in said at least one compartment (locking mechanism 26 keeps drywall panel 20 in slot 24, FIG. 3, col. 3, ll. 36-39).
Regarding claim 11 (Original), King teaches wherein said ceiling section comprises an at least one pipe (piping 28 can be placed across compartment 22 to simulate electrical conduit, col. 3, ll. 41-43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over King as applied to claim 1 above, and further as set forth below.
Regarding claim 2, King may not explicitly teach further comprising: a cut-training module, but this is merely a statement of intended use of which King is capable (e.g., piping 28 and conduit 29 placed across compartment 22 respectively simulate electrical conduit and a pressurized water utility pipe often encountered by firefighters in the field, FIG. 4, col. 3, l. 41-col. 4, l. 3, and are capable of being cut). 
Regarding claim 4 (Original), King teaches wherein said horizontal wall module comprises: (iii) a wall piece; and (iv) a device to hold said wall piece (wall simulator compartment configured to hold drywall wall panels, col. 3, ll. 8-10).
King may not explicitly teach wherein said horizontal wall module comprises: (i) a horizontal support; and (ii) a pair of vertical supports, wherein the device holds said wall piece between said pair of vertical supports. However, King does teach that firefighter training fixture 100 can be placed on its side to simulate a wall instead of a ceiling or can include a separate wall simulator compartment for practicing wall breaches (col. 3, ll. 6-11). In other words, King recognizes that a wall simulator can include the same structure as the ceiling simulator turned on its side, and the ceiling simulator turned on its side includes a horizontal support (one of the long sides of ceiling section 140, FIG. 2), a pair of vertical supports (the two short sides of ceiling section 140, FIG. 2); a panel piece (panel 20, FIGS. 1, 3); and a device to hold said panel piece between said pair of vertical supports (framework of compartment 22 holds panel 20 between the two short sides of ceiling section 140, FIG. 3; locking mechanism 26, i.e., a quarter-turn latch, also keeps the panel in slot 24, FIG. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the wall simulator include the same structure as the ceiling simulator in order to yield the predictable results of being able to practice wall breaches in addition to ceiling breaches.
Regarding claim 13 (Original), King teaches wherein said [ceiling panel] is one of a drywall panel (col. 2, ll. 55-58), a plywood board (col. 2, ll. 55-58), a medium-density fiberboard panel, a particle board, a solid wood board, a reinforced polyurethane foam board, an oriented strand board (col. 2, ll. 55-58), or a high-density fiberboard panel.
King may not explicitly teach a wall piece made from one of those materials. However, as discussed regarding claim 4, King recognizes that a wall simulator can include the same structure as the ceiling simulator turned on its side, and it would have been obvious to one of ordinary skill in the art before the effective filing date to make the wall simulator include the same structure as the ceiling simulator in order to yield the predictable results of being able to practice wall breaches in addition to ceiling breaches. Thus, as modified, panel 20 becomes a “wall piece” which can be a panel made of drywall, plywood, or oriented strand board.
Regarding claim 14 (Original), King may not explicitly teach wherein said horizontal wall module further comprises an at least one pipe and a length of wire. However, as discussed regarding claim 4, King recognizes that a wall simulator can include the same structure as the ceiling simulator turned on its side, and it would have been obvious to one of ordinary skill in the art before the effective filing date to make the wall simulator include the same structure as the ceiling simulator in order to yield the predictable results of being able to practice wall breaches in addition to ceiling breaches. King teaches that the ceiling section can include piping and/or wiring to simulate electrical conduit, wiring, and fluid (water and gas) utility pipes often found in ceilings (col. 2, ll. 13-16, claim 1(b)(ii)). Thus, as modified, the ceiling section that includes at least one pipe and a length of wire becomes a wall section that includes at least one pipe and a length of wire.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over King as respectively applied to claims 1 and 2 above, and further in view of U.S. Patent Pub. No. 2009/0215014, Walker (“Walker”) and “Training Minutes: Chain Removal for One Firefighter,” R. Jorge et al., https://www.fireengineering.com/firefighter-training/firefighter-training-video-chain-removal/#gref, May 26, 2015 ( “Jorge”).
Regarding claim 3 (Original), King teaches wherein said training module comprises: (i) a support structure (e.g., compartment 22, FIGS. 3, 4); and (ii) an at least one pipe (piping 28 and conduit 29 can be placed across compartment 22 to simulate electrical conduit and a pressurized water utility pipe often encountered by firefighters in the field, col. 3, l. 41 – col. 4, l. 3). 
King may not explicitly teach wherein said training module comprises: (iii) an at least one hook; and (iv) an at least one chain. However, Walker teaches a forcible entry training device (Title) for cut training (simulator 100 includes several sub-units that include replaceable parts which are designed to be deformed, cut, or otherwise destroyed in the normal course of training, ¶28) that includes a support structure (frame 120 is designed to be portable and freestanding, FIG. 1, ¶29). Walker further teaches a padlock-cutting/breaking station with a steel loop to which a padlock can be locked (FIG. 10, ¶47). Walker recognizes that a problem with this arrangement is that the padlock must be able to be unlocked to use it, but donated padlocks often do not have keys or the combinations are unknown, so an alternative is set forth (FIG. 11, ¶¶48-49) so that the lock can be removed without having to unlock it. One of ordinary skill in the art would have recognized and appreciated that a hook would also function equivalently, i.e., the padlock could be hung on the hook for training without having to unlock it. Jorge teaches that cutting a link in the chain instead of cutting the padlock minimizes damage for the property owner (p. 1), so it follows that this is a technique firefighters should practice. One of ordinary skill in the art before the effective filing date would readily appreciate that a chain link is continuous just like a locked padlock and cannot be attached to a steel loop without intervening structure. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a training station with a hook for mounting a chain on which firefighters can practice cutting in order to yield the predictable results of being able to easily replace the chain that was destroyed during training.
Regarding claim 15 (Original), King may not explicitly teach further comprising: (d) a firefighter training tree comprising: (i) a base; (ii) an at least one steel bar; (iii) an at least one hook; (iv) an at least one chain; (v) a vertical support structure; and (vi) a horizontal support structure. However, Walker teaches a freestanding forcible entry training device (Title) for cut training (simulator 100 includes several sub-units that include replaceable parts which are designed to be deformed, cut, or otherwise destroyed in the normal course of training, ¶28) that includes a base (portion of frame on which door sits, FIG. 1); at least one steel bar (e.g., steel rod simulating a deadbolt, ¶46); a vertical support structure (e.g., vertical portion 125 of frame 120, FIG. 1); and a horizontal support structure (e.g., horizontal members 121, 122, FIG. 1). Further, as discussed above regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date to include a training station with a hook for mounting a chain on which firefighters can practice cutting in order to yield the predictable results of being able to easily replace the chain that was destroyed during training. So, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify King to include a freestanding training device with various training station sub-units in order to yield the predictable results of providing more comprehensive training.
 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over King as applied to claims 1 and 4 above, and further in view of U.S. Patent Pub. No. 2011/0143324, Paganini (“Paganini”).
Regarding claims 5 and 6 (Original), King may not explicitly teach wherein said horizontal wall module further comprises a horizontal stud holder with an at least one notch to accept a vertical stud, wherein said vertical stud is made of wood. However, as discussed regarding claim 4, King recognizes that a wall simulator can include the same structure as the ceiling simulator turned on its side, and it would have been obvious to one of ordinary skill in the art before the effective filing date to make the wall simulator include the same structure as the ceiling simulator in order to yield the predictable results of being able to practice wall breaches in addition to ceiling breaches. King teaches that ceiling section 140 can include a plurality of compartments, each housing a 16 inch X 48 inch drywall panel, which replicates the 16-inch center construction for joists and rafters (col. 3, ll. 27-32). King also teaches that ceiling section 140 can be configured to be readily disassembled for easy storage/transportation (col. 3, ll. 33-35). Further, Paganini teaches a simulated roof for training firefighters (Title) that includes U-shaped brackets 32 on interiors of top frame member 24 and bottom frame member 26 to receive wood rafters 34 (FIGS. 3B, 5) and secure them in place without needing tools (¶45). One of ordinary skill in the art would have readily appreciated that when the ceiling simulator is turned on its side to simulate a wall, the joists effectively become wall studs. Further still, Examiner takes OFFICIAL NOTICE that typical walls have vertical studs made of wood. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wall simulator of King (ceiling section 140 turned on its side) to include a means to hold vertical studs made of wood (akin to the joists of the ceiling) in order to improve the realism by more accurately simulating the wall, one such means being to include one or more vertical U-shaped brackets (i.e., “notches”) on the horizontal support (i.e., one of the long sides of ceiling section 140, FIG. 2) for receiving the vertical wood studs in order yield the predictable results of being able to secure the studs without needing tools (an advantage when trying to quickly assemble/disassemble the training fixture). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over King as applied to claims 1 and 4 above, and further in view of U.S. Patent No. 10,604,249, McCullough et al. (“McCullough”).
Regarding claim 12 (Original), King may not explicitly teach wherein said device is a magnetic-based device; King teaches quarter-turn latches (FIGS. 2, 3). However, McCullough teaches that magnetic connections are an equivalent alternative to quarter-turn latch connections (structural connections may include high speed fastening elements, cam and hook connections, pin connections, quarter turn latch connections, snap connections, magnetic connections or electromagnetic connections which may also be remotely releasable connections, col. 2, ll. 39-44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a magnetic-based device instead of a quarter-turn latch by simple substitution to achieve the same predictable results, namely, securing the panel in the slot. 

Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over King as applied to claim 1 above, and further in view of U.S. Patent No. 8,360,782, Temple (“Temple”).
Regarding claim 16 (Original), King may not explicitly teach further comprising: (d) a roof module. However, Temple teaches that vertical ventilation requires many skills, such as maintaining safety of the firefighters, providing a second egress from the roof, having charged attack and protection lines ready, observing wind direction and intensity, noting dead loads and obstructions on a roof, constantly observing the roof and evaluating roofing materials and the condition of the roof, locating the seat of the fire, cutting large openings, and avoiding roof collapse when the roof is weakened by fire (col. 1, ll. 32-40).Temple teaches a firefighting training apparatus (Title) that presents a simulated rooftop (Abstract) so that firefighters can practice using tools for operations such as hauling tools up ladders, operating tools safely on rooftops, such as chain saws, rotary saws, stripping tools, pike poles, sledgehammers, rubbish hooks and pickhead axes, cutting openings in a rooftop, lowering firefighters and/or equipment through such openings, and safely extracting people from such openings and evacuating people from rooftops (col. 1, ll. 51-57). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify King by Temple and further include a rooftop training apparatus in order to yield the predictable results of enabling firefighters to practice the skills needed when operating on a roof.
Regarding claim 17 (Original), King may not explicitly teach a roof module, so King also may not explicitly teach wherein said roof module includes: (i) a roof module support structure, (ii) a ladder; (iii) a roof covering; (iv) an attic floor structure; and (v) an adjustable vertical support configured to adjust a pitch of said roof covering. However, as discussed above regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify King by Temple and further include a rooftop training apparatus in order to yield the predictable results of enabling firefighters to practice the skills needed when operating on a roof, and Temple teaches or suggests wherein said roof module includes: (i) a roof module support structure (platform 102, FIG. 3), (ii) a ladder (ladder placement training is easily practice on platform 102, col. 2, ll. 55-56, so it would have been obvious to include a ladder); (iii) a roof covering (plywood joists 130 typically covered with plywood sheets and roofing material such as tar paper, composite shingles, wood shingles, clay shingles, and other suitable roofing materials found in typical outdoor structures, col. 4, ll. 2-5); (iv) an attic floor structure (in an average home, the space between the roof and the ceiling defines an attic space, col. 1, ll. 44-46; therefore ceiling structure 120, FIG. 2, col. 3, ll. 58-61, is “an attic floor structure”); and (v) an adjustable vertical support configured to adjust a pitch of said roof covering (hydraulic ram 105 changes height of vertical members 108-1, 108-2, which defines the operating height of the platform 102, FIG. 1, col. 3, ll. 43-50).
Regarding claim 19 (Original), King may not explicitly teach wherein said attic floor structure includes at least one pipe and a length of wire. However, as discussed above regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify King by Temple and further include a rooftop training apparatus in order to yield the predictable results of enabling firefighters to practice the skills needed when operating on a roof. Temple teaches that in an average home, the space between the roof and the ceiling defines an attic space (col. 1, ll. 44-46), so ceiling structure 120 (FIG. 2, col. 3, ll. 58-61) is “an attic floor structure.” Further, King teaches that the ceiling section 140 has these features: ceiling section includes a second conduit (i.e., “pipe”) extending therethrough wherein said second conduit surrounds at least one wire (claim 1(b)(ii); see also col. 2, ll. 13-19). Therefore, in King as modified by Temple, there is an attic floor structure with these features.
Regarding claim 20 (Original), King further teaches wherein said modular firefighter training fixture includes a pair of wheels (FIG. 1, col. 3, ll. 21-24).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over King and Temple as applied to claims 1, 16, and 17 above, and further in view of Paganini.
Regarding claim 18 (Original), Temple may not explicitly teach wherein said roof module support structure comprises an at least one notch to receive an at least one rafter support, though Temple does teach that the joists 130 (i.e., “rafters”) are supported within platform 102, and Temple also teaches a vertical training wall with support members akin to joists 130 secured in notches (FIG. 4, col. 4, ll. 8-13). However, Paganini teaches a simulated roof for training firefighters (Title) that includes U-shaped brackets 32 on interiors of top frame member 24 and bottom frame member 26 to receive wood rafters 34 (FIGS. 3B, 5) and secure them in place without needing tools (¶45). It would have been obvious to one of ordinary skill in the art before the effective filing date to include one or more vertical U-shaped brackets (i.e., “notches”) inside the frame of platform 102 of Temple in order to yield the predictable results of holding the joists/rafters of the roof platform in place without the need for tools (an advantage when trying to quickly assemble/disassemble the training fixture). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 11,414,915, Cummings, because it teaches a cut tree.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918. The examiner can normally be reached M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER L KORB/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715